Citation Nr: 1217220	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  05-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for cervicitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2009.  This matter was originally on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

In April 2007, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claims of entitlement to service connection for a left foot injury, a left ankle injury, a right knee injury, a low back disability and cervicitis.  The Board also denied service connection for microhematuria and for cervical cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for partial remand, vacating the Board's April 2007 decision with regard to the determinations that no new and material evidence had been submitted to reopen the Veteran's claims for a left foot injury, a left ankle injury, a right knee injury, a low back injury and cervicitis.  Those issues were remanded for additional proceedings.  The Court also noted that the Veteran no longer wished to pursue the claims of entitlement to service connection for cervical cancer and microhematuria and that those claims were considered abandoned.  As such, the April 2007 Board decision denying service connection for cervical cancer and for hematuria remain intact and those issues are no longer in appellate status.

In June 2009, the Board reopened the claims of service connection for residuals of injuries to the left foot, left ankle, and right knee, as well as cervicitis and a low back disability.  The issues were remanded for additional development.  In August 2009, the RO granted service connection for left ankle disability; thus, that issue is no longer in appellate status.  

The issues of entitlement to service connection for a right knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left foot disorder is not related to her period of service.

2.  The competent medical evidence shows that the Veteran does not currently have cervicitis.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Cervicitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's June 2009 Remand, the Appeals Management Center (AMC) scheduled the appropriate VA examinations, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2022); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in July 2004, July 2005, and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and post-service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in July 2009.  38 C.F.R. § 3.159(c)(4) (2011).  The July 2009 VA examiner addressed the existence of cervicitis as well as the etiology of the Veteran's left foot disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The July 2009 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evidence indicates that the Veteran has had a hysterectomy; as such, the Veteran is incapable of developing current, chronic cervicitis as her cervix has been surgically removed.  Thus, the medical evidence fails to show that the Veteran currently suffers from current, chronic cervicitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record indicates that the Veteran's need for a hysterectomy did not arise from her previous cervicitis.  The Veteran underwent cervical biopsy in January 1975 for severe dysplasia to rule out CIS (carcinoma in situ); however, squamous metaplasia was shown but no dysplastic changes were appreciated.  In April 1975, the Veteran underwent colposcopy, and areas were biopsied in light of evidence of leukoplakia.  A December 2002 private medical record notes that the Veteran was status post vaginal hysterectomy in 1986 for bladder problems.  A February 2004 private medical record indicates that the Veteran was status post cervical cancer in 1975 treated with cryosurgery and status post hysterectomy 1986 with bladder suspension at the same time.

The Board notes that the Veteran has previously submitted a claim for cervical cancer which was denied in a February 2005, rating decision as well as an April 2007 Board decision which was appealed to the Court of Appeals for Veterans Claims.  In this case, a Joint Motion for Remand noted that the Veteran abandoned her appeal of the Board's denial of service connection for cervical cancer.

As such, even though there is in-service evidence of other conditions of the cervix, the only issue before the Board at this time is the issue of entitlement to service connection for cervicitis.  

It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of competent medical evidence that cervicitis exists (or residuals of cervicitis exist) and that it was caused or aggravated by the Veteran's military service, the criteria for establishing service connection for cervicitis have not been established.  38 C.F.R. § 3.303 (2011).

The Veteran also seeks service connection for a left foot disability.  The Veteran filed her original claim for compensation in March 1976 and noted that she injured her right knee, and while favoring her right knee, injured her left foot.  On the application for compensation received by VA in June 2004, the Veteran indicated that her painful right knee disability began approximately in September 1974 but that her left foot pain started in January 1986.  The Veteran elaborated that she injured her right knee when she stepped in a gopher hole while doing jumping jacks during boot camp.  She also stated that during training she had to jump a ditch but landed short and had extreme pain to the left foot.

At the September 2005 RO hearing, the Veteran testified that she had to jump over a ditch but her short legs could not make the jump and she fell short.  The Veteran stated that she thought that she just fractured her foot so she wrapped it and stayed off her foot the rest of the two weeks she was at Fort Bliss for AT in 1980 or 1982.

At the July 2009 VA examination, the Veteran reported that while doing jumping jacks, she stepped in a gopher hole.  She reported that she was seen and placed on sick call and thereafter treated herself with over-the-counter medication and soaking in a mop bucket.

With respect to the Veteran's left foot, it appears that the Veteran is claiming that she injured her left foot while in service from June 1974 to April 1975.  The Veteran also claims that she injured her left foot while on active duty for training sometime in the early 1980s.  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INADUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

The first question that must be addressed, therefore, is whether incurrence of a chronic left foot disorder is factually shown during service.  The Board concludes it was not.  

In February 1975, the Veteran presented to orthopedic clinic with a reported history of left foot pain since an accident in basic training in September 1974.  Specifically, the Veteran had pain left plantar foot.  After physical examination and x-rays, the Veteran was diagnosed as having left os navicularum tarsal.  The Board notes that the July 2009 VA examiner noted that the left os navicularum tarsal was a common congenital finding-an extra bone in the foot.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) (2011).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The VA General Counsel in a precedent opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes, in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, is not subject to service connection in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  38 C.F.R. § 3.303(c) (2011); VAOPGCPREC 82-90. 
 
Despite findings in service of left foot symptoms, the Board cannot conclude that additional chronic disability due to injury superimposed upon the left os navicularum tarsal was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury; and in this case there must be additional chronic disability from injury superimposed on congenital defect.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, on the clinical examination at the end of her period of service in March 1975, the Veteran's feet were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from additional chronic disability due to injury superimposed upon the left os navicularum tarsal during service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  As noted above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Veteran underwent VA examination in September 1976 at which time pain was elicited on manual pressure in the arch of the left foot.  In addition, the Veteran described a stocking distribution numbness of both legs from the knee downwards involving the entire foot which had been present since basic training.  There was a tactile sensation from about midcalf downwards bilaterally.  

The file contains records during the Veteran's Air Force Reserve service.  These records indicate that the Veteran sustained a left foot injury in an automobile accident in September 1986, specifically lateral tendonitis, and that she wore orthotics.  In November 1986, the Veteran reported being on a prescription for tendonitis.  Physical examination demonstrated a tender lateral foot.  It is important for the Board to note that the Veteran does not contend, and the record does not indicate, that she was on ACDUTRA or INACDUTRA at the time of the September 1986 motor vehicle accident. 

On a February 1988 Report of Medical Examination, the Veteran's feet were evaluated as abnormal, and the examiner noted that the Veteran was wearing orthotics.  The Veteran was also noted to have mild pes planus.  On Report of Medical History completed by the Veteran in conjunction with her February 1988 physical, the examiner noted that the Veteran sustained a left foot injury (tendonitis) in an automobile accident in September 1986, that she wore orthotics and was prescribed anti-inflammatory medication and pain medication.  

In April 1988, the Veteran was seen for second opinion regarding her orthopedic problems.  The Veteran provided a history that on September 4, 1986, she was in a motor vehicle accident in which she was hit by an S-10 Chevy.  She was not wearing her seatbelt and was traveling 30 to 35 miles per hour.  She was hit partially from the side then rear ended and rear ended another car.  The only symptom at the scene was left foot pain over the lateral mid foot.  The Veteran reported having no pain when wearing inserts.  

In July 2009, the Veteran underwent VA examination.  The examiner noted that she found no notes in the Veteran's service treatment records about a left foot injury and that the only reference was that an orthopedist mentioned that she had an os navicularum on an x-ray, presumably of the ankle.  The examiner noted that an April 22, 1988, note stated that the Veteran had a motor vehicle accident on September 4, 1986, she was wearing no seat belt, her car spun around, she had immediate pain in the left foot at the scene, and her low back hurt the next day.  

Physical examination demonstrated antalgic, poor propulsion of gait, and, in fact, the Veteran was using a walker.  There was normal shoe wear pattern in left shoe.  The Veteran's left foot was tender along the 5th metatarsal, and the Veteran moved her feet appropriately for her age.  There were no vascular abnormalities.  X-ray of the left foot showed a moderately large plantar calcaneal spur.  The Veteran was diagnosed as having calcaneal spur of the left foot.

In this case, the appellant clearly has a current left foot disorder.  In addition, left foot pain was "noted" in service.  

Although the appellant reports continuity of post-service left foot symptoms, the Board finds her allegations not to be credible.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to provide evidence about what she experienced; for example, she is competent to report that she engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence, however, is for consideration in determining credibility.  

After service, on VA examination in September 1976, there was pain on manual pressure in the arch of the foot.  In April 1988, the Veteran complained of tender calcaneocuboid joint.  On VA examination in July 2009, the Veteran's foot was tender along the 5th metatarsal.  X-rays revealed a left foot calcaneal spur.  Thus, although there have been complaints of foot pain over the years, the pain after the 1986 accident, the pain in 1988, and the pain on VA examination in July 2009 were located on the side of the foot which is different than the arch pain complained of in 1975. 

As such, the Board finds that the assertions by the Veteran as to the continuity of the same left foot symptomatology since service is not credible.

In addition, in July 2009, the VA examiner opined that the calcaneal spur of the left foot was not caused by or a result of the Veteran's military service.  The examiner noted that there was no note in the service treatment records corresponding with a left foot injury, and there was clear evidence of a car crash causing immediate pain to the left foot in 1986.  The examiner noted that the lateral foot tenderness on examination did not correlate with a calcaneal spur.

Initially, the Board notes that the Veteran argues that the July 2009 VA examination was inadequate for rating purposes.  Specifically, she argues, because she has never been found to be not credible, the examiner should not have relied on a lack of corroborating medical evidence to determine that the condition was not related to service.  As noted above, the Board has found the Veteran's assertions of continuity of symptomatology not credible, and noted the difference in the symptomatology during and after service.

The Veteran also notes that the examiner's statement that "the lateral foot tenderness on exam today does not correlate with a calcaneal spur" but the examiner did not provide an opinion as to whether the foot tenderness noted on exam was consistent with the Veteran's account of injury in service.  The Board finds that the examiner's opinion indicates that the Veteran's lateral foot tenderness was not related to the current, chronic disability of left foot calcaneal spur.  Nonetheless, in the absence of credible reporting of continuous symptomatology, an opinion is not required.  

The Veteran also argues that the VA examiner noted that there was no evidence of an injury of the left foot in service, but the Veteran's left ankle disability was already service connected.  She argues that the examiner should have rendered an opinion as to whether the in-service event which resulted in a left ankle injury could have resulted in a left foot injury as well.  The record indicates that the Veteran presented in October 1974 with complaints that she twisted her left ankle.  The left ankle demonstrated tender lateral collateral ligament.  X-rays were negative.  Most importantly, the Veteran's complaints of foot pain in February 1975 were noted to be left plantar foot, or the sole of the foot.  Similarly in September 1976, foot pain was felt on manual pressure in the arch of the foot.  Thus, the service complaints of foot pain were on the plantar aspect of the left foot and separate and distinct from the Veteran's complaints of ankle pain after twisting injury.  

The Board acknowledges that the Veteran in this case is a retired nurse.  As is true with any piece of evidence, the credibility and weight to be attached to the Veteran's medical opinions are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In view of this training and experience, the Veteran's assertions that her left foot disorder is related to her period of service may be of some limited probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), (any health care professional is qualified to render a medical opinion).  In evaluating the probative value of the Veteran's assertions, the Board looks at factors such as her knowledge and skill in analyzing the medical data.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Board notes that there is a difference of opinion among the medical professionals, the Veteran and the VA examiner, a physician.  In deciding whether there was any additional disability caused by a foot injury during service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinion over the Veteran's assertions.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  The Board may take the Veteran's self-interest into account in assessing the weight to be accorded to her self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (although the Board must take a physician-Veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the Veteran himself is a health care professional).

It is the Board's judgment that the negative evidence, that is, the opinion of the VA physician is of greater weight than the self-serving assertions of the Veteran.  As a physician, the Board finds that that July 2009 VA examiner has substantially more training in the evaluation and diagnoses of disorders than the Veteran, and the Board places greater weight on her findings and opinions than it does on the Veteran's assertions.  The Board also notes that it places great weight of probative value on the July 2009 VA examination report because the examiner explained in detail why the Veteran's current left foot disability was not caused by or the result of the Veteran's military service. 

Thus, there is no evidence of additional chronic disability due to injury superimposed upon the left os navicularum tarsal during service and credible evidence of continuity of symptomatology.  In addition, the Board places greater weight on the unfavorable medical nexus evidence.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for cervicitis is denied.






REMAND

With respect to the Veteran's right knee, the service treatment records indicate that the Veteran presented in September 1974 with report that she landed on her right knee wrong and it felt like a sharp pain on the medial knee.  Examination demonstrated intact ligaments.  In October 1974, the Veteran presented with a complaint of leg pain for the previous month along the anterior tibial surface.  Physical examination demonstrated pain on palpation of the anterior tibial surface, good range of motion of knee and ankles, and no ligmental weakness noted.  Assessment was MCL strain.  Parafon Forte, aspirin, and moist heat were prescribed.  In November 1974, the Veteran presented with a complaint that Parafon Forte caused dizziness.  The knee was stable with no effusion; it was tender over the medial meniscus.  Impression was strain (mild) medial collateral ligament.  In February 1975, the Veteran presented to the orthopedic clinic with a reported history of right knee and left foot pain since the accident in basic training in September 1974.  The examiner noted that the knee diagnosis was treated as muscle strain with muscle relaxant but that the Veteran was complaining of pain with mountain climbing and hiking.  Specifically she complained of tenderness localized in the right knee over the medial joint of the tibia with no recurrent swelling, effusion, locking, or instability.  After physical examination and x-rays, the Veteran was diagnosed as having minor strain of the right knee anterior retinaculum, slow to resolve.  The examiner noted, "doubt cartilage tear."  

On the clinical examination for separation in March 1975, the Veteran's lower extremities were evaluated as normal.  

The Veteran underwent VA examination in September 1976 at which time she was diagnosed as having mild residual symptoms of a right knee injury.  

The file contains records during the Veteran's Air Force Reserve service.  On a February 1988 Report of Medical Examination, the Veteran's lower extremities were evaluated as normal.  

In April 1988, the Veteran was seen for second opinion regarding her orthopedic problems at which time the impression included sprain left calcaneocuboid joint, asymptomatic with arthroses, plica knee.  

Thus, with regard to the Veteran's right knee, in September 1974, the Veteran reported a sharp pain on the medial knee; on examination, the Veteran was tender over medial meniscus.  In October 1974, the Veteran's pain was noted to be along the anterior tibial surface.  In February 1975, the Veteran reported right knee tenderness localized at anteriomedial joint line at the tibia.  In April 1988, the right knee demonstrated tenderness of the plica (fold).  On VA examination in July 2009, the Veteran's right knee demonstrated a bony joint enlargement and tenderness.  There was no patellar or meniscus abnormality.  

The examiner rendered an opinion that there was a less than 50/50 chance that the Veteran's right knee degenerative joint disease was related to her military service.  The examiner explained that the injury in the military was minor per the orthopedist who saw her.  The examiner also explained that the Veteran was obese which very commonly leads to degenerative joint disease of the knees and that x-ray findings were symmetric in both knees and did not correlate anatomically with the medial knee pain she had after her military injury.

The Board notes that the July 2009 VA examiner's opinion is not adequate for appellate review.  Specifically, the examiner did not render an opinion as to whether there is a nexus between the present right knee disability and the post-service symptomatology.  In addition, the Veteran contends that her service-connected left ankle disability contributed to the Veteran's lack of exercise which resulted in obesity which caused her right knee condition.  Thus, the Veteran has raised a claim for service connection on a secondary basis.  

With respect to the Veteran's low back disability, the Board also finds that the July 2009 medical opinion is inadequate for appellate review.  Specifically, the VA examiner stated that she was unable to resolve the issue of whether the Veteran's lumbar spine spinal stenosis was related to her military service.  The examiner noted that when the Veteran saw orthopedics in the military, it says there was no injury and that in the body of the note it had upper thoracic underlined as the area of discomfort but the impression was about the lumbar area and it was confusing about exactly where the Veteran had pain.  The examiner also noted that the 1986 car crash produced back pain.

The March 7, 1975, orthopedic clinic note indicates that the Veteran demonstrated local spinous process pain T1, T2, L1.  Thus, it is the Board's opinion that the Veteran should be scheduled for an additional VA examination to be conducted by an orthopedic physician.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her right knee or lumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue. 

2.  The Veteran should be afforded an examination with an orthopedic physician to determine the etiology of any current right knee and lumbar spine disorders.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should identify all current right knee and lumbar spine disability.  If an acquired disorder is currently present, the physician should render a medical opinion as to whether it is at least as likely as not that any current disorder was incurred in the Veteran's service from June 1974 to April 1975.  

The physician is request to provide an opinion as to whether it is at least as likely as not that the Veteran's symptoms reported continuously since service (assuming that the Veteran's reports are credible) are symptoms of a current, chronic lumbar spine and right knee disorder.  

The physician is also asked to determine whether the Veteran's current right knee disability is at least as likely as not caused or permanently aggravated by service-connected left ankle disability.  The Board notes that the Veteran contends that her service-connected left ankle disability contributed to her lack of exercise which resulted in obesity which caused her right knee condition.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


